So sa DH Ww F&F WY

10
11
12
13
14
Le
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:17-cv-00973-AWI-SKO Document 117 Filed 06/12/19 Page 1of8

FILED

A MN 12209 &

enStER RTS

      

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IGNACIO RAMOS ef al., CASE NO. 1:17-CV-00973
Plaintiffs,
VERDICT FORM
Vv.
FCA-US LLC,
Defendant.

 

 

 

We, the jury in the above-entitled action, answer the questions submitted to us as follows:

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-cv-00973-AWI-SKO Document117 Filed 06/12/19 Page 2 of 8

 

 

Violation of Song-Beverly Act — Breach of Express Warranty

First Claim:

 

 

Question 1;

Question 2:

Did Ignacio Ramos and Elizabeth Ramos aka Elizabeth Ramos-Ibarra
(“Plaintiffs”) buy a new 2013 Dodge Ram 1500 manufactured by FCA US
ELE?

JS Yes No

If your answer to Question 1 is “Yes,” then proceed to Question 2. If your
answer to Question 1 is “No,” then answer no further questions and have

the presiding juror sign and date this form.

Did FCA US LLC give Plaintiffs an express written warranty?

Yes No

If your answer to Question 2 is “Yes,” then proceed to Question 3. If your
answer to Question 2 is “No,” then skip to Question 10 (and do not answer

Questions 3-9).

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-cv-00973-AWI-SKO Document 117 Filed 06/12/19 Page 3 of 8

Question 3:

Question 4:

Question 5:

Did the 2013 Dodge Ram 1500 have a defect or defects covered by the
express written warranty that substantially impaired the vehicle's use, value

3

or safety to a reasonable buyer in Plaintiffs’ situation?

Yes eA No

If your answer to Question 3 is “Yes,” then proceed to Question 4. If your
answer to Question 3 is “No,” then skip to Question 10 (and do not answer

Questions 4-9).

Did FCA US LLC or its authorized repair facility fail to repair the 2013
Dodge Ram 1500 to match the express written warranty after a reasonable

number of opportunities to do so?

Yes No

If your answer to Question 4 is “Yes,” then proceed to Question 5. If your
answer to Question 4 is “No,” then skip to Question 10 (and do not answer

Questions 5-9).

Did FCA US LLC fail to promptly replace or repurchase the 2013 Dodge
Ram 1500?

Yes No
If your answer to Question 5 is “Yes,” then proceed to Question 6. If your

answer to Question 5 is “No,” then skip to Question 10 (and do not answer

Questions 6-9).

 
BN UA F&F W WN

—

10
Il
12
13
14
[5
16
17
18
19
20
21
22
23
24
2
26
27
28

 

Case 1:17-cv-00973-AWI-SKO Document117 Filed 06/12/19 Page 4of8

Question 6: What are Plaintiffs’ damages? Calculate as follows:

Determine the following amounts:

a. Amount Plaintiffs paid toward the vehicle:
$

b. Incidental and consequential damages:

SUBTOTAL (add together amounts above from lines “a” and “‘b”):

Proceed to Question 7.

 
oO «xo J DH

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
21
28

 

Case 1:17-cv-00973-AWI-SKO Document 117 Filed 06/12/19 Page 5of8

Question 7: Calculate the value of the use of the vehicle before it was brought in for

repair as follows:

a. What is the number of miles the vehicle was driven between
the time Plaintiffs took possession of the vehicle and the
time when they delivered the vehicle to FCA US LLC or its

authorized repair facility to fix the problem?
miles
b. Divide the number of miles you just entered by 120,000 and
multiply that result by $31,245 and insert the total below in
the “VALUE OF USE” line:
VALUE OF USE:
i, Subtract the “VALUE OF USE” amount (directly above)
from the “SUBTOTAL” amount in Question 6 and insert the
total below in the “TOTAL DAMAGES” line:

TOTAL DAMAGES: $

Proceed to Question 8.

 
YY Dn wu Sf} WY DP

10
i
be
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Zt
28

 

Case 1:17-cv-00973-AWI-SKO Document 117 Filed 06/12/19 Page 6 of 8

Question 8:

Question 9;

Did FCA US LLC willfully fail to repurchase or replace the 2013 Dodge
Ram 1500?

Yes No

If your answer to Question 8 is “Yes,” then proceed to Question 9. If your
answer to Question & is “No,” then skip to Question 10 (and do not answer

Question 9).

What amount, if any, do you impose as a penalty? You may not exceed two

times the amount of “TOTAL DAMAGES” that you entered in Question 7.

PENALTY: $

Proceed to Question 10.

 
& Ww WN

un

co ODO wo ON DN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:17-cv-00973-AWI-SKO Document117 Filed 06/12/19 Page 7 of 8

 

 

Violation of Song-Beverly Act — Breach of Implied Warranty

Second Claim:

 

 

Question 10:

Question 11:

Question 12:

At the time of Plaintiffs’ purchase, was FCA US LLC in the business of
manufacturing the 2013 Dodge Ram 1500?

J Yes No

If your answer to Question 10 is “Yes,” then proceed to Question 11. If
your answer to Question 10 is “No,” then answer no further questions and

have the presiding juror sign and date this form.

Within the duration of the implied warranty, was the 2013 Ram 1500 of the

same quality as those generally acceptable in the trade?

J Yes No

Proceed to Question 12.

Within the duration of the implied warranty, was the 2013 Ram 1500 fit for

the ordinary purposes for which such goods are used?

/ Yes No

If your answer to both Question 11 and Question 12 is “Yes,” then answer
no further questions and have the presiding juror sign and date this form. If

your answer to either Question 11 or Question 12 is “No,” then proceed to

Question 13.

 
b> WwW WN

oO fo SS DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

Case 1:17-cv-00973-AWI-SKO Document 117 Filed 06/12/19 Page 8 of 8

Question 13: What amount is Plaintiffs entitled to receive as restitution for FCA US

LLC’s breach of the implied warranty of merchantability?
RESTITUTION: $

If you have not done so already, have the presiding juror sign and date this form, and then notify

the court attendant.
Presiding juror name [print]: . yerivx Wack S

bee
Presiding juror signature: oe HE

Date: 6-12-14

 
